Galileo (debate)
The next item is the Commission statement on Galileo.
Mr President, ladies and gentlemen, I am grateful to Parliament for having taken the initiative for this resolution. The content of the resolution assists the efforts of the Commission. Its adoption in plenary is further testimony of the European Community's clear and unwavering desire to bring to a successful conclusion this great European project that is Galileo.
What is the situation? In the face of a standstill in the contract negotiations with the consortium candidate and in the absence of progress on the conditions that I laid down a year ago, I have issued an ultimatum with precise deadlines in order to break this deadlock. On the basis of this ultimatum, supported by the Council, I have received a mandate from the Council to work on all the possible options. The work of the Commission on the basis of the Transport Council's mandate of 22 March 2007, to which your resolution gives invaluable support, is progressing satisfactorily. The result of this work will be the subject of a communication to Parliament and to the Council, which the Commission intends to adopt on 10 May 2007, that is, a month before the next Transport Council in June 2007.
This communication will respond to all the demands made by the Council of 22 March 2007 and by Parliament in the resolution that you are going to adopt. This communication will include an examination of the current situation, of the difficulties faced by the programme, including the reasons for the deadlock in the concession contract negotiations, then an analysis of the chances of a rapid conclusion of the concession contract and also alternative solutions to the plan adopted until now. There will be no taboos, whether on the causes of the current difficulties, on the possible timetable, or on the issues relating to finance or to governance.
As far as alternative solutions are concerned, several options are possible. They range from retaining the project in its present form to, obviously, ending it, which I do not envisage, of course. An intermediate solution could be for the public sector to assume responsibility for the deployment of all or part of the satellite infrastructure, then, for its operation to be taken on by a private partner. That is one of the alternatives. Each of these alternatives, however, will be the subject of a detailed examination looking at their technical and financial implications, including in terms of governance.
The Commission's concern is still to ensure the best cost-benefit ratio for the project while avoiding further delays. Avoiding fresh delays is crucial in the face of the risks that would arise from the modernisation of competing systems. Of course, should the current plan be pursued and the concession contract negotiations resume very actively over the coming weeks, I will inform Parliament of the progress achieved.
I should like now to speak to you about the European Geostationary Navigation Overlay Service (EGNOS) programme, which improves the global positioning system for European users. The European Space Agency will complete the operational readiness review of this system by March 2008. EGNOS will then be ready for full operation, and an economic operator able to use the EGNOS applications will have to be found before March 2008. The European institutions will also be in a position to provide funding for the system from that same date. I am insisting on this slightly because EGNOS will give us the opportunity, already, to evaluate some applications for satellite navigation, and it is therefore of great interest, because it is the first step that will pave the way for Galileo.
Concerning the funding for the European satellite navigation programmes, you know that the Commission proposed from July 2004 a regulation of the European Parliament and of the Council. This proposal provided for a specific legal instrument for the Galileo programme that was consistent with the future European Space Programme and that responded to the concern for sound financial management within the financial framework 2007-2013. This proposal mentions provisional arrangements for financial aid from the European community amounting to EUR 1 billion. The Council reached a partial general approach on this proposal on 21 April 2005. Parliament also adopted a positive opinion at first reading on 5 September 2005. The definitive costing will depend on which options are taken up and, of course, it will be submitted in good time to the budgetary authority.
Concerning governance of the Galileo programme, the Commission is currently considering ways that are likely to enable more effective coordination between the different actors in the programme: the Commission itself, the Supervisory Authority and the European Space Agency.
A word now about external relations. International agreements concerning the Galileo programme are negotiated on the basis of Article 300 of the Treaty. The procedure laid down in this article still includes consultation with Parliament prior to the conclusion of these negotiations. I am, of course, aware of Parliament's concern to be closely involved in the monitoring of governance.
With regard to the applications of Galileo and to the Green Paper on these applications, the public debate phase is about to come to an end. More than 70 contributions have been received, from a wide range of actors. The Commission must now analyse the results before working out the plan of action to be implemented from 2008.
You know, ladies and gentlemen, that Galileo is the most ambitious industrial project that Europe has ever undertaken. Naturally, I am keen this evening to seek the support of Parliament, taking into account the difficulty of the undertaking, but also our desire to make it succeed. It is true that the month ahead is going to be a time of extremely hard work for the Commission and for the competent services, in order to find the best solutions that will enable us to emerge from the current situation and move the programme forward in due time.
That is what I wanted to bring to the attention of Parliament this evening. Of course, during the course of the studies under way, I shall make it a point of honour to keep Parliament informed, and I would thank it in advance, Mr President, for agreeing, in the proposed resolution to be voted on tomorrow, to give us the assistance we need to convince the Member States that a project such as this is too important for the future of Europe not to be pursued with determination.
on behalf of the PPE-DE Group. - (HU) Mr Vice-President, thank you for the detailed information. This afternoon at the opening of the Airbus photo exhibit we heard of the impressive achievements of 21st century European developmental engineers. But we have also heard from the representative of Airbus that the problems arose with manufacturing, that the delay has caused irremediable damages, and also that Airbus was not European enough but was governed by considerations of the Member States.
Now Galileo has also embarked on this road, but since the spring Council, it seems the Council, the Commission and Parliament have agreed that these errors can still be avoided in time. Last autumn, Parliament drew the attention of the Commission and of the Council to the growing number of unsolved problems and delays, and therefore we welcome and are pleased, Mr Vice-President, with your bold move and decisive action. I can assure you, Mr Vice-President, that you will have the support of the European Parliament in the resolution of the most difficult questions if a transparent, clear and feasible timetable and affordable financing are finally worked out, either by means of negotiation or by an alternative solution. This is what we are waiting for: effective, better public governance, clear political lines of responsibility for the acquisition of the necessary tools. We are looking for an unambiguous response regarding the overall need for Community financing and responsibility. We are awaiting a clear answer at last from the players in the European space industry, regarding financial participation, the mode of funding based on a 2/3 formula, since this is what was stated in the call for tenders.
Galileo is the first Community infrastructure, and this is why the European Parliament is following it with great interest. Mr Vice-President, you mentioned that the EP voted almost 1 billion euro for the Galileo programme in its seven-year budget. The amount is available as of 1 January, and we would like to know what we will spend it on and how we will make use of it.
on behalf of the PSE Group. - (DE) Mr President, Commissioner Barrot, ladies and gentlemen, it is certainly a bit frustrating to see the pretty pass we have gradually come to because of the delay in the Galileo project. It is unquestionably an ambitious venture to conduct a PPP project on a European scale for the first time. However, the small and medium-sized enterprises that took part in the survey conducted through the Green Paper are waiting for the go-ahead to devise, produce and market their applications, so that the jobs they all expect to create can actually materialise.
The business community expects us to keep it free from political interference. 'Business does business' is a familiar saying. Time and again, however, although I personally am always very business-friendly, I get the feeling that, whenever the business community hits difficulties, it reverts to appeals for political assistance and shies away from taking risks.
Fair sharing of investment, risks and profits is of paramount importance in the PPP model. The proposal in the opinion delivered by the Committee on Industry, Research and Energy that funds be held in reserve for the Supervisory Authority in the first instance was intended by us as an admonition to all parties to move forward and make up for lost time. We know full well that this is rather like kicking the dog and meaning the master, to quote an old proverb, but unfortunately we have no other means of exerting pressure.
We remain optimistic, and our Socialist Group in the European Parliament also continues to support the project, but our patience is not inexhaustible. I hope the time limits and deadlines that have been set will now serve to bring together the business participants and the requisite consortium. To close with another proverb, actions speak louder than words. It is time to let them speak.
on behalf of the ALDE Group. - Mr President, Commissioner, I welcome the opportunity to have this discussion tonight on Galileo, but it gives me a very strange sensation of being in a time warp.
It was seven months ago that we last had a plenary discussion on this topic and it is very alarming to realise that no progress has been made since then. On that occasion in September I expressed my concern, as did other Members, at the spiralling cost of the project. We need to be brutally honest: no taboos, as the Commissioner said. Galileo has the potential to be a great European project, but technology moves very fast. There has been so much delay that the point could be reached where it is simply not worthwhile doing any more. Galileo is dependent on revenue and, if it offers no added value, then no one will pay to use it.
I listened with great interest to what Commissioner Barrot said. It seems that something which has at last changed is the Council and Commission's willingness to take firm action. I very much welcome the 10 May deadline and the insistence that substantial, immediate progress be made by then on the heads of terms. I also welcome the undertaking to explore alternatives for delivering the project, but I am alarmed at the possibility of an interim solution dependent on the public purse.
Finally, the Commission has said that it may have to revisit some fundamental aspects of its earlier assumptions and approach. I would ask the Commissioner whether with hindsight he would concede that it was a mistake to agree in July 2005 to the merging of the two consortia. It seems to me that this was the point when the Commission lost all leverage. Would he now agree that it is the spur of competition and the existence of alternatives which is most likely to keep a public/private partnership on schedule and in budget?
on behalf of the Verts/ALE Group. - (ES) Mr President, in its financial perspective, the European Union is making a significant effort to launch this Galileo programme. We now have an obligation to ensure that the Union's money is spent and managed properly.
If the programme's private partners are not fulfilling their obligations, they must be replaced immediately. We trust that the Galileo system will be operational as soon as possible and will become a key element in helping transport and improving the observation of our environmental problems, such as climate change.
We would like the Galileo project also to be compatible and interoperable with the conventional navigation systems, such as the GSM, and others. It is important that they are interconnectable and complementary. Together with the US GPS and the Russian GLONASS, they must contribute to improving our navigation system.
At the same time we must continue to monitor the programme in order to ensure that Galileo's applications respect the strictest ethical and human rights standards.
We are now asking ourselves, however, whether Galileo is simply an illusion or whether it will be a reality. I wonder whether the European Commission's capacity for management is sufficient for the circumstances and challenges of Galileo. The European Union's prestige is at stake.
on behalf of the IND/DEM Group. - Mr President, there is a perfectly good existing satellite system available for EU citizens' use. But we all know that Galileo is really about extending the power and dominion of the European Union and it is eventually intended to be used for military purposes by the planned EU armed forces.
Meanwhile, the funding plans of this grandiose project, which will run into billions of euros, are encountering severe difficulties. The British Government, ever with an eye for an additional taxation opportunity, plans to use it to implement road-charging schemes so that British citizens can help pay for it by being charged for the privilege of driving on their own roads.
Galileo has all the makings of an Airbus in space and, as Galileo Galilei pointed out, what goes up must come down. In this case it would be much better if it did not go up in the first place.
(PL) Mr President, the GALILEO satellite navigation system will secure the European Union's place in global civilisation in the coming century. The selfish interests of individual corporations and countries will not succeed in undermining the entire Union's justified interest in this. The European Parliament is concerned by the delays in implementing the GALILEO project and demands that the Commission submit a plan which will guarantee that the European Union's own satellite navigation will actually take off. The European Parliament must support the Commission in its drive to get GALILEO built in an alternative way by a group of contractors different to the consortium set up in 2005. We have to remember that Europe may be overtaken by the Russian GLONASS or the Chinese BEIDOU system. The GALILEO system will guarantee the European Union's future place in civilisation.
Mr President, first of all I should like to thank Mrs Barsi-Pataky for the support she has given to this programme, at the same time as being very vigilant, because she has always asked the right questions about it.
I should like to be very clear before Parliament: I do not think, Mrs Hall, that the problem is due to the fact that there is only one consortium. The real problem is that the Galileo programme was launched with a public-private partnership that perhaps was not worked out as well as it might have been. The public-private partnership is still based on a very precise business plan, and I would add that, in the United States, independence in space was acquired from the Army's military budget, which later allowed NASA to develop its services.
I think, therefore, that we have to ask ourselves the fundamental questions now. Does the public-private partnership - even if we keep it - have to have exactly the same dimension? That is the problem. I do not believe, in all conscience, that there being one consortium or two is really the problem. The real problem now is knowing whether the applications of Galileo offer an added value such that they justify a commitment from the Union at the level at which this commitment is envisaged.
I heard also that Galileo could be useless. We have to know whether we want for the European Union not only independence in space but also a whole series of advances in everyday life for the benefit of the citizens. This is not merely a prestige programme, but a programme that is intended fundamentally to meet needs, and I am in a good position to know how much, in the field of transport, we could benefit from the Galileo programme.
I have promised, Mr President, to keep Parliament regularly informed about the progress of our deliberations. I have to tell you that I have personally taken this issue very much to heart; I really want to take a very close look at things in order to make it clear that, if we have to modify somewhat the scenario that was conceived at the outset, it is so that we can be sure of its success. Mr Glante in particular spoke of the benefits that could be gained by the citizens, as well as by small and medium-sized companies to which Galileo will offer new opportunities: you are right, that is indeed the heart of the matter. We need to know what added value Galileo will provide and what all the applications that it will be possible to implement consist of.
We are in the process of studying all that very carefully. That is all I can say this evening, but I shall remain at Parliament's disposal to talk about this fascinating, but difficult, subject.
I have received a motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.